The employer’s motion to consolidate is granted and the instant case is consolidated for the filing of briefs and for oral argument with Hypolito Ferreira v. Kaiser Aluminum & Chemical Corporation, No. 79-7-A, George DuPont v. Kaiser Aluminum & Chemical Corporation, No. 78-470-A, Frank F. Sousa v. Kaiser Aluminum & Chemical Corporation, No. 79-5-A, Louis Vollaro v. Kaiser Aluminum & Chemical Corporation, No. 78-467-A, Domenic Marabello v. Kaiser Aluminum & Chemical Corporation, No. 79-4-A and Arthur Merritt v. Kaiser Aluminum & Chemical Corporation, No. 79-3-A. The employer’s motion to stay the operation and effect the final decree of the Workers’ Compensation Commission in each of these cases is granted. The employee’s motion to dismiss in each case is denied. Mr. Justice Doris is of the opinion that the motion for stay in each case should be denied.